Citation Nr: 1826406	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-24 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 60 days so that the Veteran could procure and submit additional evidence in support of the claim; however, none has been received to date.  However, subsequent to the hearing, additional evidence generated by VA, to include updated VA treatment records dated from May 2014 to September 2017 and unrelated VA examination reports, was associated with the record.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, as his claim is being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he has right ear hearing loss as a result of in-service noise exposure.  Specifically, in written correspondences and at the January 2017 Board hearing, he reported that, while in service as a ground radio technician, he was exposed to sounds from tanks without hearing protection.  Here, the Veteran further reported that the tank unit he was assigned to for three years used M60 tanks, which had an 105mm main gun, as well as the crew server weapons.  He indicated that he was also exposed to live fire from field exercises at least once a month, and did not necessarily wear hearing protection as such made it difficult to hear orders from his commanding officer.  He further indicated that, even when he used hearing protection, a lot of noise still came through.  Additionally, the Veteran noted that he was required to set up test equipment with different frequencies through headphones.  He further stated that he began to notice that he had right ear hearing problems approximately a year after his discharge from service in the early eighties.  As an example, the Veteran reported that he would turn on his stereo and would have difficulties listening to the right channel.  As such, he installed an equalizer to adjust the frequency so that he was able to hear through his right ear.  Furthermore, the Veteran noted that following his service, he did not participate in any occupation or recreation that exposed him to loud noises.  In support of his claim, in December 2011, the Veteran submitted medical literature regarding noise-induced hearing loss.   As such, he contends that service connection for right ear hearing loss is warranted.

As an initial matter, the Board observes that the Veteran's DD Form 214 shows that his primary military occupational specialty was Ground Radio Repairman, reflecting potential noise exposure during service.  

Service treatment records (STRs) indicate that, upon entrance to service in August 1971, examination revealed that the Veteran's ears and drums were normal.  On audiology testing, auditory thresholds findings, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
X
5



However, while not considered for hearing loss for VA purposes, the Board notes that such examination also revealed 5 decibels at 6000 Hertz.

A September 1976 Report of Medical Examination revealed that the Veteran's ears and drums were normal.  On audiology testing, auditory thresholds findings, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
15




However, while not considered for hearing loss for VA purposes, the Board notes that such examination also revealed 25 decibels at 6000 Hertz.

During the Veteran's January 1980 discharge examination, the examiner evaluated his ears and drums as normal.  On audiology testing, the report revealed auditory  thresholds findings, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5




However, while not considered for hearing loss for VA purposes, the Board notes that such examination also revealed 35 decibels at 6000 Hertz.

Post-service treatment records reflect an assessment of sensorineural hearing loss, which reflected a notation that the Veteran's right ear showed normal thresholds through 2000 Hz with a mild to moderate-severe high Hz sensorineural hearing loss, in January 2012.  Subsequent records reflect ongoing complaints and treatment referable to the Veteran's right ear hearing loss.  

In March 2011, the Veteran underwent a VA audiological examination in order to determine the nature and etiology of his right ear hearing loss.  At such time, the examiner diagnosed high frequency sensorineural hearing loss in the right ear for VA purposes under 38 C.F.R. § 3.385, but found that it was not related to military noise exposure.  As rationale for the opinion, the examiner noted that the Veteran's service exit examination revealed normal hearing.  Here, the examiner further noted that, once an individual is removed from a loud environment, the threat goes away.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, such rationale did not consider a line of research conducted by Dr. Sharon G. Kujawa, which establishes the possibility of delayed-onset hearing loss, or the significance, if any of the threshold shift of the Veteran's right ear hearing at 6000 Hertz during his military service.  With regard to Dr. Kujawa's research, such indicates, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)." (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586). Thus, the Board finds that an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's March 2011 audiological examination for an addendum opinion as to the etiology of the Veteran's bilateral hearing loss.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  If the March 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  

Following a review of all the relevant evidence, to include the aforementioned in-service audiograms, the examiner is requested to address the following inquiries:

(A) Offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed right ear hearing loss is related to his military service, to include his acknowledged in-service noise exposure as a Ground Radio Repairman.  

In offering such opinion, the examiner should consider the significance, if any, of the threshold shift of the Veteran's right ear hearing at 6000 Hertz during his military service (i.e., from 5 decibels to 35 decibels).  He or she should also consider the line of research conducted by Dr. Sharon G. Kujawa (as noted above) regarding delayed onset hearing loss.

The examiner is advised that the opinion provided must not be based solely on the lack of any evidence of hearing loss in the Veteran's STRs.  

(B)  Did the Veteran's right ear hearing loss manifest within one year of his service discharge in February 1980, i.e., by February 1981.  If so, please describe the manifestations. 

In offering the foregoing opinion, the examiner should consider the lay statements of record regarding the onset and continuity of symptomatology referable to the Veteran's right ear hearing loss.  

A rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received since the June 2014 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




